Case 3:19-cv-01861-WGY Document 1-3 Filed 09/12/19 Page 1of1

DPR MODIFIED AO 440 (Rey. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

District of Puerto Rico

Alberto Manuel Fernandez Colén

Plaintiffs)
v.

 

Civil Action No.

Capital Mortgage Services, Corp.

Defendant(s)

 

Sm” emt Name Nome Nace Nice ae Nee eee” ee oe”

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
Capital Mortgage Services, Corp.
206 Av. Eleanor Roosevelt, San Juan, PR 00918

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — or 90 days in a Social Security Action — you must serve on the plaintiff an answer to the attached
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on
the plaintiff or plaintiff's attorney, whose name and address are:

Alberto Manuel Fernandez Colén

Urb. Torrimar, 13-31 Calle Toledo, Guaynabo, PR 00966

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

FRANCES RIOS DE MORAN, ESQ.
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
